Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Remarks

Claims 1-3,5,7,15-17,19,21 and 23-30 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 1/29/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1,2,5-9,11 and 13-19. Claims 1,2,5-9,11 and 13-19 have been allowed.
Independent claims 1,8, and 13 are related to prior arts: US 20130117303 A1; Morimatsu; Akane et al. (hereinafter Mo) in view of US 20130073335 A1; Tang; Tom et al. (hereinafter Tang) and US 20130013591 A1; HU; RUI et al. (hereinafter HU)			Mo teaches a data search device acquires memo data to be used in a search, extracts keywords from the memo data, and then allocates ranks to the keywords and performs a search for the keywords in multiple databases to identify related data. Tang teaches a system for linking keywords, extracting keywords corresponding to the set of 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. Claim 1 contains the unique ability to find certain location in a display and calculate a degree of confidence using a multistep process of what areas of display are more likely to be viewed be the user. This unique limitation described coupled with the details in the claims ability to analyze an application on a user device and perform a specific resource assisted query-independent request give this claim patentability.  
	 While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context.
	Corresponding product claim 8 and method claim 13 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does 
Conclusion
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165